Case 19-10118-KJC   Doc 9-2   Filed 01/22/19   Page 1 of 14



                      Exhibit B-1

                     Form of Ballot
               Case 19-10118-KJC           Doc 9-2     Filed 01/22/19       Page 2 of 14



IMPORTANT: CHAPTER 11 CASES HAVE NOT BEEN COMMENCED AS OF THE
DATE OF DISTRIBUTION OF THIS BALLOT. THIS BALLOT IS A PREPETITION
SOLICITATION OF YOUR VOTE ON A PREPACKAGED PLAN OF
REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE. THE
VOTING DEADLINE IS JANUARY 18, 2019 AT 4:00 P.M. (PREVAILING EASTERN
TIME).

                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:
                                                         For solicitation purposes only.   The
MAREMONT CORPORATION, et al.,1                           Prospective Debtors have not yet filed
                                                         chapter 11 cases.
                        Debtors.


       BALLOT FOR INDIVIDUAL HOLDERS OF CLASS 4 ASBESTOS
    PERSONAL INJURY CLAIMS TO VOTE ON THE JOINT PREPACKAGED
   PLAN OF REORGANIZATION OF MAREMONT CORPORATION AND ITS
DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

       Maremont Corporation and its affiliated prospective debtors and debtors in possession
(the “Prospective Debtors”) are soliciting votes with respect to the Joint Prepackaged Plan of
Reorganization of Maremont Corporation and Its Debtor Affiliates Pursuant to Chapter 11 of
the Bankruptcy Code, dated December 4, 2018 (as modified, amended, or supplemented from
time to time, the “Plan”), which is described in the Disclosure Statement for the Joint
Prepackaged Plan of Reorganization of Maremont Corporation and Its Debtor Affiliates
Pursuant to Chapter 11 of the Bankruptcy Code, dated December 4, 2018 (as modified,
amended, or supplemented from time to time, the “Disclosure Statement”), both of which are
included in the USB drive accompanying this Ballot (and are also posted on the internet at
www.donlinrecano.com/maremont).

        Maremont Corporation and its affiliated Prospective Debtors may commence chapter 11
cases in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) after this solicitation, but have not yet done so. Accordingly, neither the Disclosure
Statement nor the Plan has been approved by any court. Except as otherwise provided, all
capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them
in the Plan and the Plan shall govern in the event of any inconsistencies.



1
  The Prospective Debtors, together with the last four digits of each Prospective Debtor’s federal taxpayer
identification number, are: Maremont Corporation (6138); Maremont Exhaust Products, Inc. (9284); AVM, Inc.
(9285); and Former Ride Control Operating Company, Inc. (f/k/a ArvinMeritor, Inc., a Delaware corporation)
(9286). The mailing address for each Prospective Debtor is 2135 West Maple Road, Troy, MI 48084.
         Case 19-10118-KJC    Doc 9-2       Filed 01/22/19   Page 3 of 14



              CLASS 4—ASBESTOS PERSONAL INJURY CLAIMS

IMPORTANT NOTE:     PLEASE CAREFULLY READ AND FOLLOW THE
                    ENCLOSED INSTRUCTIONS FOR COMPLETING THIS
                    BALLOT (THE “BALLOT”) AND READ THE DISCLOSURE
                    STATEMENT AND PLAN INCLUDED WITH THIS BALLOT
                    BEFORE COMPLETING THIS BALLOT. THIS BALLOT IS TO
                    BE USED ONLY FOR TABULATING VOTES ON THE PLAN
                    SOLICITED FROM HOLDERS OF ASBESTOS PERSONAL
                    INJURY CLAIMS AND MAY NOT BE USED FOR ANY
                    PURPOSE OTHER THAN TO TRANSMIT THE VOTES TO
                    ACCEPT OR REJECT THE PLAN. THE PROSPECTIVE
                    DEBTORS HAVE NOT COMMENCED CHAPTER 11 CASES
                    AS OF THE DATE HEREOF.

ASBESTOS            THE PLAN, ATTACHED TO THE DISCLOSURE STATEMENT
CHANNELING          AS EXHIBIT A, PROVIDES FOR AN ASBESTOS PERSONAL
INJUNCTION:         INJURY CHANNELING INJUNCTION PURSUANT TO
                    SECTION 524(g) OF THE BANKRUPTCY CODE. FOR A
                    DESCRIPTION OF THE CAUSES OF ACTION TO BE
                    ENJOINED AND THE IDENTITIES OF THE ENTITIES THAT
                    WOULD BE SUBJECT TO THE INJUNCTION, SEE SECTION
                    VIII.C OF THE PLAN AND ARTICLE I AND SECTION VIII.F
                    OF THE DISCLOSURE STATEMENT. THE PLAN ALSO
                    PROPOSES CERTAIN RELEASES, INJUNCTIONS, AND
                    EXCULPATIONS, PURSUANT TO WHICH CERTAIN
                    PARTIES ARE RELEASED FROM LIABILITY OR
                    EXCULPATED FOR A VARIETY OF CLAIMS.

DEADLINE:           YOU MUST PROPERLY COMPLETE, EXECUTE, AND
                    DELIVER THIS BALLOT SO THAT IT IS ACTUALLY
                    RECEIVED BY DONLIN, RECANO AND COMPANY, INC.
                    (THE “CLAIMS, NOTICE AND BALLOTING AGENT”) PRIOR
                    TO 4:00 P.M. PREVAILING EASTERN TIME ON JANUARY
                    18, 2019 (THE “VOTING DEADLINE”) (UNLESS SUCH TIME
                    IS EXTENDED BY THE PROSPECTIVE DEBTORS), AT THE
                    BELOW LISTED CLAIMS, NOTICE AND BALLOTING
                    AGENT ADDRESS BY U.S. MAIL, HAND DELIVERY, OR
                    OVERNIGHT COURIER. THE VOTES TRANSMITTED BY
                    THIS BALLOT WILL NOT BE COUNTED IF THEY ARE NOT
                    RECEIVED BY THE VOTING DEADLINE. ELECTRONIC
                    SUBMISSIONS WILL NOT BE COUNTED.

QUESTIONS/CLAIMS,   If you have any questions regarding this Ballot, the enclosed voting
NOTICE AND          instructions, the procedures for voting, or need to obtain additional
BALLOTING AGENT     Solicitation Materials, please contact the Claims, Notice and


                                        2
           Case 19-10118-KJC    Doc 9-2       Filed 01/22/19   Page 4 of 14



ADDRESS:             Balloting Agent at the following address, telephone number, or
                     email address or visit the following website:

                                 Maremont Corporation Ballot Processing
                                  c/o Donlin, Recano and Company, Inc.
                                        Attn: Voting Department
                                            6201 15th Avenue
                                           Brooklyn, NY 11219

                                        Telephone: (212) 771-1128
                               Email: DRCVote@donlinrecano.com (reference
                                   “Maremont Vote” in the subject line)
                                Website: www.donlinrecano.com/maremont

                     Please note that the Claims, Notice and Balloting Agent cannot
                     provide legal advice or direct you to either accept (vote in favor of)
                     or reject (vote against) the Plan. If an additional Ballot is needed,
                     please do not photocopy this Ballot, but rather, request an
                     additional Ballot from the Claims, Notice and Balloting Agent.

CLASS 4 CLAIM        This Ballot is to be used by individual Holders of Class 4 Asbestos
HOLDER NOTICE:       Personal Injury Claims or their authorized representatives as of
                     November 30, 2018. Such Holders have the right to execute this
                     Ballot and vote on the Plan.

                     This Ballot may not be used for any purpose other than for
                     submitting a vote and making certain certifications with respect to
                     the Plan (as described below and in the Disclosure Statement and
                     the Plan). If you believe you have received this Ballot in error, or
                     if you believe that you have received the wrong Ballot, please
                     contact the Claims, Notice and Balloting Agent immediately.

                     You should carefully read the Disclosure Statement and Plan in
                     their entirety before you vote. You may wish to seek legal advice
                     concerning the proposals related to the Plan.

RESTRUCTURING        The Prospective Debtors are soliciting votes to accept (vote in
TRANSACTION          favor of) or reject (vote against) the Plan from the Holders of
BACKGROUND:          Asbestos Personal Injury Claims. The Prospective Debtors may
                     file Chapter 11 Cases in the Bankruptcy Court and seek to
                     consummate a comprehensive restructuring transaction (the
                     “Restructuring Transaction”) through the chapter 11 bankruptcy
                     process and the Plan. The Prospective Debtors will file the Plan,
                     the related Disclosure Statement and an affidavit summarizing the
                     voting results with the Bankruptcy Court on or shortly after the
                     date of the filing of the Chapter 11 Cases. Once completed and


                                          3
        Case 19-10118-KJC     Doc 9-2       Filed 01/22/19   Page 5 of 14



                  returned in accordance with the attached instructions, your vote on
                  the Plan will be counted as set forth herein. The Bankruptcy Court
                  may approve the Plan, which contemplates effecting the
                  Restructuring Transaction, and, upon approval by the Bankruptcy
                  Court, the Plan will be binding on you.

                  If you are represented by an attorney and want your attorney
                  to vote your claim on a Ballot, you should arrange with your
                  attorney to vote on your behalf well in advance of the Voting
                  Deadline, so that your vote may be included on a Master Ballot
                  before the Voting Deadline.

                  For additional discussion of the treatment of Holders of
                  Asbestos Personal Injury Claims and such Holders’ rights
                  under the Plan, please read the Disclosure Statement and Plan.

SOLICITATION      You should have received the following documents prior to or
PACKAGE:          included with this Ballot (collectively, the “Solicitation Package”).
                  Please note that some of the following documents may be
                  included on a USB drive included as part of your Solicitation
                  Package.

                  •   Solicitation Cover Letter
                  •   Disclosure Statement (with all Exhibits, including the Plan
                      attached as Exhibit A and the exhibits to the Plan to be filed with
                      the Bankruptcy Court) as of the date of Solicitation
                  •   A letter from the Asbestos Claimants Committee and Future
                      Claimants’ Representative urging Holders of Asbestos Personal
                      Injury Claims to vote to accept (vote in favor of) the Plan

                  If you have questions about this Ballot, or if you did not receive a
                  copy of the Plan or any related materials, please contact the Claims,
                  Notice and Balloting Agent at (212) 771-1128 or at
                  DRCVote@donlinrecano.com. Information may also be obtained
                  at www.donlinrecano.com/maremont.

                  Any admission of claims for purposes of confirming the Plan is not
                  an admission of liability on the part of the Prospective Debtors or any
                  other party for payment purposes.




                                        4
            Case 19-10118-KJC       Doc 9-2       Filed 01/22/19   Page 6 of 14



VOTING—COMPLETE THIS SECTION

ITEM 1:              Please fill in the address information requested below. If you are a
HOLDER’S NAME        Holder of Asbestos Personal Injury Claims in the United States, you
AND ADDRESS          should include street address, city, state, zip code, telephone number and
                     the last four digits of your social security number. If you are a Holder
                     from outside the United States, you should include all relevant
                     information in the space provided other than a social security number.

                       Name:                ____________________________________
                       Street Address:      ____________________________________
                       City, State and      ____________________________________
                       Zip Code:
                       Telephone            ____________________________________
                       Number:
                       Email Address:       ____________________________________

                       Date:                ____________________________________
                       Last Four Digits
                       of Social Security
                       Number (U.S.
                                            ____________________________________
                       Holders Only):

ITEM 2:        You may vote to accept (vote in favor of) or reject (vote against) the
VOTE TO ACCEPT Plan. You must check one of the boxes below in order to have your vote
OR REJECT THE  counted.
PLAN
               The Holder (or the representative of a Holder) of the Class 4 Asbestos
               Personal Injury Claim set forth on Item 1 above votes to (please check
               one box below):

                              ACCEPT (VOTE FOR) THE PLAN

                              REJECT (VOTE AGAINST) THE PLAN

                     Please note you must vote the full amount of your Class 4 Asbestos
                     Personal Injury Claim either to accept (vote in favor of) or to reject
                     (vote against) the Plan and you may not split your vote.
                     Accordingly, if you attempt to partially reject (vote against) and
                     partially accept (vote in favor of) the Plan, your vote will not be
                     counted either as a vote to accept or reject the Plan. If this Ballot is
                     signed and timely received by the Claims, Notice and Balloting
                     Agent, but does not designate either acceptance or rejection of the


                                              5
               Case 19-10118-KJC            Doc 9-2       Filed 01/22/19       Page 7 of 14



                           Plan, or indicates both an acceptance and rejection of the Plan, the
                           Ballot will not be counted either as a vote to accept (vote in favor of)
                           or reject (vote against) the Plan.

                           Further, if you cast more than one Ballot and vote more than once
                           on account of the same Asbestos Personal Injury Claim, the latest-
                           dated, properly completed and executed Ballot received before the
                           Voting Deadline will be deemed to reflect your intent and shall
                           supersede any prior Ballots with respect to your Asbestos Personal
                           Injury Claim.

                           The Plan, though proposed jointly, constitutes a separate Plan
                           proposed by each Prospective Debtor. Accordingly, your vote cast
                           above will be applied in the same manner and in the same amount in
                           Class 4 against each applicable Prospective Debtor.

                           The Claims, Notice and Balloting Agent is authorized, in its sole and
                           absolute discretion, to contact you to cure any defects in the Ballot;
                           provided, however, that the Claims, Notice and Balloting Agent has
                           no obligation to contact you regarding any such defects. Only those
                           Ballots actually received by the Voting Deadline will be tabulated.

ITEM 3:                    Disease Level2 (mark ONE only): Solely for purposes of voting to
DISEASE LEVEL              accept or reject the Plan, please designate only one of the following
                           Disease Levels as the basis for your Asbestos Personal Injury Claim. If
                           you believe you are the Holder of an Asbestos Personal Injury Claim as
                           defined in the Plan, but do not meet the criteria for any of the Disease
                           Levels, your Asbestos Personal Injury Claim will be allowed for voting
                           purposes only in the amount of $5,000 and you are not required to select
                           a Disease Level below.

                              MESOTHELIOMA 2 (DISEASE LEVEL V) (SHADE TREE
                               MECHANIC CLAIMS ONLY)
                             MESOTHELIOMA (DISEASE LEVEL IV)
                              (OCCUPATIONALLY EXPOSED CLAIMS ONLY)
                              LUNG CANCER (DISEASE LEVEL III) (OCCUPATIONALLY
                               EXPOSED CLAIMS ONLY)
                              OTHER CANCER (DISEASE LEVEL II) (OCCUPATIONALLY
                               EXPOSED CLAIMS ONLY)
                              SEVERE ASBESTOSIS (DISEASE LEVEL I)
                                (OCCUPATIONALLY EXPOSED CLAIMS ONLY)


2
  Certain terms that follow are defined in the Asbestos Personal Injury Trust Distribution Procedures, which is
attached to the Plan as Exhibit D.



                                                      6
              Case 19-10118-KJC        Doc 9-2    Filed 01/22/19     Page 8 of 14




Please read the instructions that accompany this Ballot before completing. Print clearly.

ITEM 4:                     By signing and returning this Ballot, the undersigned certifies, on
CERTIFICATIONS              information and belief, that:

                            1. I received a copy of the Solicitation Materials, including the
                               Disclosure Statement, the Plan, and a letter from the Asbestos
                               Claimants Committee and the Future Claimants’ Representative
                               urging Holders of Asbestos Personal Injury Claims to vote to
                               accept and vote in favor of the Plan.

                            2. I am the Holder of an Asbestos Personal Injury Claim (as
                               defined in the Plan), or I have authority under applicable law to
                               submit this Ballot on behalf of an individual, estate or other such
                               Entity that is the Holder of an Asbestos Personal Injury Claim.

                            3. If a Disease Level is selected in Item 3 above, I or the injured
                               party on whose behalf this Ballot is submitted has/had the
                               Disease Level indicated above based on medical records or
                               similar documentation in the possession of the Holder, his or her
                               personal representative or attorney, or a medical practitioner.

                            4. The undersigned, in such capacity as the Holder of, or on behalf
                               of the Holder of, the Asbestos Personal Injury Claim listed on
                               Item 1 to this Ballot, as of the Voting Deadline: (a) has an
                               Asbestos Personal Injury Claim (as defined in the Plan); and (b)
                               has (in the case of an authorized agent) authorized the
                               undersigned to represent the Holder’s Asbestos Personal Injury
                               Claim and Disease Level.

                             Signature of
                             Holder or
                             Authorized          _____________________________________
                             Agent:
                             Name of Holder
                             or Authorized
                             Agent (and
                             Title/
                                                 _____________________________________
                             Relationship to
                             Holder):

                             Date:               _____________________________________


 IF THIS BALLOT IS NOT COMPLETED, EXECUTED AND DELIVERED TO THE
 CLAIMS, NOTICE AND BALLOTING AGENT SO THAT IT IS ACTUALLY
         Case 19-10118-KJC   Doc 9-2       Filed 01/22/19   Page 9 of 14



RECEIVED BY THE VOTING DEADLINE AT 4:00 P.M. (PREVAILING EASTERN
TIME) ON JANUARY 18, 2019, IT WILL NOT BE COUNTED.

DO NOT INCLUDE MEDICAL RECORDS WITH THIS BALLOT. MEDICAL
RECORDS CANNOT BE RETURNED BY THE CLAIMS, NOTICE AND BALLOTING
AGENT.




                                       8
         Case 19-10118-KJC           Doc 9-2       Filed 01/22/19   Page 10 of 14



               INSTRUCTIONS FOR COMPLETING THIS BALLOT

1. PLEASE READ THE PLAN AND THE DISCLOSURE STATEMENT
   CAREFULLY BEFORE COMPLETING THE BALLOT. You may wish to seek
   legal advice concerning the Plan and the classification and treatment of your
   Asbestos Personal Injury Claim under the Plan.

2. This Ballot is to be used by individual Holders of a Class 4 Asbestos Personal Injury
   Claim or such Holder’s authorized representative who is authorized to vote to accept
   (vote in favor of) or reject (vote against) the Plan. You may be required to provide
   evidence of authorization to vote to accept or reject the Plan on behalf of a Holder of an
   Asbestos Personal Injury Claim. This Ballot may not be used for any purpose other than
   to transmit a vote on the Plan.

3. This Ballot will not constitute or be deemed a proof of claim or equity interest, an
   assertion of a claim or equity interest, or the allowance of a claim or equity interest. None
   of the information set forth in this Ballot shall constitute an admission by the Prospective
   Debtors as to the extent, validity, or priority of the claim voted herein, nor shall anything
   contained herein be binding upon the Prospective Debtors, the Holder or the Asbestos
   Personal Injury Trust in any subsequent claims resolution process.

4. In order for the vote reflected on the Ballot to count, the Ballot must be completed,
   signed, and returned so that it is actually received by the Claims, Notice and Balloting
   Agent, Donlin, Recano and Company, Inc., by the Voting Deadline, which is no later
   than 4:00 p.m. prevailing Eastern Time on January 18, 2019, unless such time is
   extended by the Prospective Debtors. Your completed Ballot should be sent in the pre-
   addressed, postage-paid envelope provided to you, to:

                   Via First Class Mail, Overnight Courier, or Hand Delivery:
                          Maremont Corporation Ballot Processing

           If by First Class Mail:             If by Hand Delivery or Overnight Mail:

     Donlin, Recano & Company, Inc.                  Donlin, Recano & Company, Inc.
    Re: Maremont Corporation, et al.                Re: Maremont Corporation, et al.
        Attn: Voting Department                         Attn: Voting Department
   PO Box 192016 Blythebourne Station                         6201 15th Ave
          Brooklyn, NY 11219                              Brooklyn, NY 11219

5. Ballots will not be accepted by telecopy, facsimile or other electronic means, including
   email. Ballots delivered to the Bankruptcy Court, the Prospective Debtors, or any party
   other than the Claims, Notice and Balloting Agent will not be counted.

6. Please note that with respect to your Asbestos Personal Injury Claim, you must vote your
   entire claim to accept or reject the Plan and may not split your vote. Accordingly, with
   respect to any Holder of an Asbestos Personal Injury Claim that attempts to partially


                                               9
               Case 19-10118-KJC           Doc 9-2         Filed 01/22/19     Page 11 of 14



        reject and partially accept the Plan, such Holder’s vote will not be counted as a vote to
        accept or reject the Plan. With respect to a Holder of an Asbestos Personal Injury Claim
        that has authorized you to vote his or her Asbestos Personal Injury Claim on the Ballot,
        you must clearly designate either acceptance or rejection of the Plan. If this Ballot is
        signed and timely received by the Claims, Notice and Balloting Agent, but does not
        designate either acceptance or rejection of the Plan for any particular claim, or indicates
        both an acceptance and rejection of the Plan, it will not be counted as a vote to accept or
        reject the Plan. The Claims, Notice and Balloting Agent is authorized, in its sole and
        absolute discretion, to contact you to cure any defects in the Ballot; provided, however,
        that the Claims, Notice and Balloting Agent has no obligation to contact you regarding
        any such defects. Only those Ballots actually received by the Voting Deadline will be
        counted.

    7. To properly complete the Ballot, you must follow the procedures described below:

            a. Review and complete each line on Item 1.

            b. Cast one vote to accept or reject the Plan by checking the appropriate box in
               Item 2.

            c. Review and complete Item 3 after reviewing the explanation of requirements for
               Disease Levels and claim amounts for purposes of confirming the Plan, which is
               listed below. Item 3 must assign a Disease Level for the Asbestos Personal Injury
               Claim listed on Item 1. If multiple Disease Levels are indicated, the highest
               specified level shall be used for the purposes of calculating voting amounts. If no
               Disease Level is indicated, $5,000 shall be used for the purpose of calculating
               voting amounts. The Disease Levels, along with their corresponding amounts and
               medical criteria for voting purposes only, are as follows:

                 MESOTHELIOMA 2 (DISEASE LEVEL V):

                     •   Diagnosis of mesothelioma by a qualified physician, and
                     •   Injured party’s exposure was the result of being a Shade Tree Mechanic.3

                     Claim amount for voting purposes only: $12,100.

                 MESOTHELIOMA (DISEASE LEVEL IV):

                     •   Diagnosis of mesothelioma by a qualified physician, and
                     •   Injured party’s4 exposure was the result of working as a professional auto
                         mechanic.


3
  “Shade Tree Mechanic” means an individual auto enthusiast who worked on maintenance and upgrades to
automobiles at home.
4
  For Secondary Exposure Claims (as defined in the Asbestos Personal Injury Trust Distribution Procedures), the
occupationally exposed person must have been working as a professional auto mechanic.



                                                      10
                  Case 19-10118-KJC            Doc 9-2         Filed 01/22/19   Page 12 of 14



                        Claim amount for voting purposes only: $111,500.

                    LUNG CANCER (DISEASE LEVEL III):

                        •   Diagnosis of a primary lung cancer,
                        •   Evidence of an underlying Bilateral Asbestos-Related Nonmalignant
                            Disease (as defined below),
                        •   Injured party’s5 exposure was the result of working as a professional auto
                            mechanic, and
                        •   Supporting medical documentation establishing asbestos exposure as a
                            contributing factor in causing the lung cancer in question in causing the
                            lung cancer in question.

                        Claim amount for voting purposes only: $25,400.

                    OTHER CANCER (DISEASE LEVEL II):

                        •   Diagnosis of a primary colo-rectal, laryngeal, esophageal, pharyngeal, or
                            stomach cancer,
                        •   Evidence of an underlying Bilateral Asbestos-Related Nonmalignant
                            Disease (as defined below),
                        •   Injured party’s6 exposure was the result of working as a professional auto
                            mechanic, and
                        •   Supporting medical documentation establishing asbestos exposure as a
                            contributing factor in causing the other cancer in question.

                        Claim amount for voting purposes only: $5,400.

                    SEVERE ASBESTOSIS (DISEASE LEVEL I):

                        •   Diagnosis of asbestosis with ILO of 2/1 or greater, or asbestosis
                            determined by pathological evidence of asbestos, plus (a) total lung
                            capacity (“TVC”) less than 65%,7 or (b) forced vitality capacity (“FVC”)
                            less than 65% and forced expiratory volume in one second (“FEV1”)/FVC
                            ratio greater than 65%,
                        •   Injured party’s8 exposure was the result of working as a professional auto
                            mechanic, and


5
 For Secondary Exposure Claims, the occupationally exposed person must have been working as a professional auto
mechanic.
6
 For Secondary Exposure Claims, the occupationally exposed person must have been working as a professional auto
mechanic.
7
    Actual measured value as opposed to the percentage of predicted.
8
  For Secondary Exposure Claims, the occupationally exposed person must have been working as a professional auto
mechanic.



                                                          11
         Case 19-10118-KJC         Doc 9-2        Filed 01/22/19   Page 13 of 14



               •   Supporting medical documentation establishing asbestos exposure as a
                   contributing factor in causing the pulmonary disease in question.

               Claim amount for voting purposes only: $25,400.

                   As used in this Section, Bilateral Asbestos-Related Nonmalignant
           Disease means: the claimant has or had either (i) a chest X ray read by a qualified
           B reader of 1/0 or higher on the ILO scale or (ii)(x) a chest X ray read by a
           qualified B reader or other Qualified Physician, (y) a CT scan read by a Qualified
           Physician, or (z) pathology, in each case showing either bilateral interstitial
           fibrosis, bilateral pleural plaques, bilateral pleural thickening, or bilateral pleural
           calcification. Evidence submitted to demonstrate (i) or (ii) above must be in the
           form of a written report stating the results (e.g., an ILO report, a written radiology
           report or a pathology report). Solely for asbestos claims filed against a Debtor or
           another defendant in the tort system prior to the Petition Date, if an ILO reading is
           not available, either (i) a chest X ray or a CT scan read by a Qualified Physician,
           or (ii) pathology, in each case showing bilateral interstitial fibrosis, bilateral
           pleural plaques, bilateral pleural thickening, or bilateral pleural calcification
           consistent with or compatible with a diagnosis of asbestos-related disease, shall be
           evidence of a Bilateral Asbestos-Related Nonmalignant Disease.

       d. Review the certifications contained on Item 4 and complete Item 4. Sign and
          date the Ballot. If you are completing the Ballot on behalf of another person or
          Entity, indicate your relationship to such person or Entity and the capacity in
          which you are signing, and submit satisfactory evidence of your authority to act
          (e.g., a power of attorney).

8. The Plan will be found to have been accepted by Class 4 if it is accepted by at least two-
   thirds (2/3) in amount and seventy-five percent (75%) in number of the Holders of
   Asbestos Personal Injury Claims in Class 4 actually voting on the Plan. If an order
   confirming the Plan is issued by the Bankruptcy Court and affirmed by the District Court,
   or issued by the District Court, all Holders of Equity Interests in, and any and all Holders
   of Claims, including Asbestos Personal Injury Claims, against the Prospective Debtors
   (including those who reject the Plan, abstain from voting on the Plan, or are not entitled
   to vote on the Plan) will be bound by the confirmed Plan and the transactions
   contemplated thereby.

9. For detailed information concerning the asbestos-related business of the Prospective
   Debtors and their asbestos claims history, please consult Article III of the Disclosure
   Statement.

10. Solely for the purpose of voting to accept or reject the Plan, each Asbestos Personal
    Injury Claim has been temporarily allowed in the amount set forth above that corresponds
    to the Disease Level for each such Claim. The temporary allowance of Asbestos
    Personal Injury Claims in the applicable amounts is solely for the purpose of voting, does
    not constitute an allowance of such Claims for the purpose of distribution under the
    Asbestos Personal Injury Trust, and is without prejudice to the rights of the Holders of


                                             12
          Case 19-10118-KJC       Doc 9-2        Filed 01/22/19   Page 14 of 14



     Asbestos Personal Injury Claims, the Plan Proponents, or the Asbestos Personal Injury
     Trust in any other context.
                 PLEASE DELIVER YOUR BALLOT PROMPTLY!

IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING
PROCEDURES, PLEASE CONTACT THE CLAIMS, NOTICE AND BALLOTING
AGENT BY EMAILING DRCVOTE@DONLINRECANO.COM AND REFERENCE
“MAREMONT VOTE” IN THE SUBJECT LINE, OR BY CALLING (212) 771-1128 AND
ASKING FOR THE SOLICITATION TEAM.




                                            13
